USCA11 Case: 21-11145      Date Filed: 08/26/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11145
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DANIEL WHITE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:12-cr-00173-SDM-AAS-1
                   ____________________
USCA11 Case: 21-11145         Date Filed: 08/26/2022    Page: 2 of 6




2                      Opinion of the Court                 21-11145


Before JORDAN, NEWSOM, and LUCK, Circuit Judges.
PER CURIAM:
     Daniel White appeals the district court’s orders denying his
motion for compassionate release and reconsideration. We affirm.
       Since 2016, White has been serving an eighty-four month
prison sentence for making false claims to the Internal Revenue
Service and aggravated identity theft. Last year, under 18 U.S.C.
section 3582(c)(1)(A), he moved for compassionate release because
he was “in great risk of contracting Covid-19” and he suffered from
“a varicose vein in [his] lower right leg.”
       The government opposed the motion because: (1) White
already had contracted Covid-19 and he “received appropriate
medical care”; (2) during White’s bout with Covid-19, his “body
temperature and oxygen levels were completely normal”; (3) “[t]he
mere existence of the Covid-19 pandemic—which pose[d] a general
threat to every non-immune person in the country”—was not an
extraordinary and compelling reason under guideline section
1B1.13 for granting compassionate release; and (4) White’s varicose
vein “f[e]ll short of an ‘extraordinary and compelling reason’ to jus-
tify compassionate release.” The district court denied White’s
compassionate release motion for the “reasons sufficiently ex-
plained in” the government’s “response.”
      White moved for reconsideration because there was a new
Covid-19 outbreak in his housing unit and his varicose vein could
USCA11 Case: 21-11145         Date Filed: 08/26/2022      Page: 3 of 6




21-11145               Opinion of the Court                          3

“affect blood that flows to [the] heart and can cause blood clots,
which can become deadly.” The district court denied White’s re-
consideration motion because “his varicose veins and his fear of
again contracting Covid-19 [did] not present an ‘extraordinary and
compelling’ reason justifying his release.”
       We review the district court’s orders denying compassion-
ate release for an abuse of discretion. United States v. Harris, 989
F.3d 908, 911 (11th Cir. 2021). “[D]istrict court[s] ha[ve] no inher-
ent authority to modify a sentence; [they] may do so only when
authorized by a statute or rule.” United States v. Puentes, 803 F.3d
597, 606 (11th Cir. 2015). White moved for compassionate release
under section 3582(c)(1)(A), which provides that:
      [T]he court, upon motion of . . . the defendant . . .
      may reduce the term of imprisonment . . . , after con-
      sidering the factors set forth in section 3553(a) to the
      extent that they are applicable, if it finds that . . . ex-
      traordinary and compelling reasons warrant such a
      reduction . . . and that such a reduction is consistent
      with applicable policy statements issued by the Sen-
      tencing Commission.
18 U.S.C. § 3582(c)(1)(A).
       Under section 3582(c)(1)(A), “a district court may reduce a
term of imprisonment if (1) the [section] 3553(a) sentencing factors
favor doing so, (2) there are ‘extraordinary and compelling reasons’
for doing so, and[] . . . (3) doing so wouldn’t endanger any person
USCA11 Case: 21-11145         Date Filed: 08/26/2022    Page: 4 of 6




4                      Opinion of the Court                 21-11145

or the community within the meaning of [guideline section]
1B1.13’s policy statement.” United States v. Tinker, 14 F.4th 1234,
1235 (11th Cir. 2021) (discussing 18 U.S.C. § 3582(c)(1)(A)). “Be-
cause all three conditions—i.e., support in the [section] 3553(a) fac-
tors, extraordinary and compelling reasons, and adherence to [sec-
tion] 1B1.13’s policy statement—are necessary, the absence of even
one would foreclose a sentence reduction.” Id. at 1237–38.
       White argues that the district court abused its discretion in
denying his compassionate release motion because the threat of
Covid-19, mixed with his varicose veins and prison conditions,
were extraordinary and compelling reasons justifying his release.
The district court, White contends, should have relied on the Cen-
ters for Disease Control and Prevention’s guidelines and the De-
partment of Justice’s internal guidance rather than on guideline sec-
tion 1B1.13.
        But the district court had to rely on guideline section 1B1.13
because we’ve said so. “Section 1B1.13’s policy statement is appli-
cable to all motions under [section] 3582(c)(1)(A), and, accordingly,
district courts may not reduce a sentence under Section
3582(c)(1)(A) unless a reduction would be consistent with [guide-
line section] 1B1.13.” Id. at 1237 (quotation omitted). Here, com-
passionate release would not be consistent with guideline section
1B1.13.
      Section 1B1.13 provides that, in some limited circumstances,
the defendant’s medical condition may be an extraordinary and
compelling reason for compassionate release. The defendant has
USCA11 Case: 21-11145          Date Filed: 08/26/2022       Page: 5 of 6




21-11145                 Opinion of the Court                           5

to show either that he is: (1) “suffering from a terminal illness”; or
(2) “suffering from a serious physical or medical condition,” “a se-
rious functional or cognitive impairment,” or he’s “experiencing
deteriorating physical or mental health because of the aging pro-
cess,” and the condition, impairment, or deterioration “substan-
tially diminishes” his “ability” to “provide self-care” in prison and
he “is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).
       White failed to show that Covid-19 and his varicose veins
substantially diminished his ability to provide self-care in prison.
He admitted that he did not “require assistance with self-care[,]
such as bathing, walking, [and] toileting,” and that his medical con-
dition required only that he take acetaminophen and omeprazole
and wear an anti-embolism stocking. And the warden confirmed
that White was being treated in prison and that his medical pro-
vider “diagnosed [him] with varicose veins,” “prescribed [him] ac-
etaminophen for pain relief,” and did not recommend surgery.
       Even if we relied on the CDC guidelines, as White argues
we should, the CDC does not list varicose veins as one of the med-
ical conditions that is more likely to cause a person to get very sick
with Covid-19. 1 Cf. Harris, 989 F.3d at 912 (no abuse of discretion
in denying compassionate release where defendant’s hypertension


1
 Centers for Disease Control and Prevention, Covid-19, People with Certain
Medical Conditions, at https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html#print (last visited
August 17, 2022).
USCA11 Case: 21-11145        Date Filed: 08/26/2022    Page: 6 of 6




6                      Opinion of the Court               21-11145

was a condition that “might” pose an increased risk due to Covid-
19 per the Centers for Disease Control and Prevention). This is
consistent with White’s experience. He already contracted Covid-
19 and he had only mild symptoms, even with his varicose veins.
       Because White did not show that his medical condition was
an extraordinary and compelling reason for compassionate release
under guideline section 1B1.13, the district court did not abuse its
discretion in denying White’s motions.
      AFFIRMED.